Citation Nr: 0917538	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for chronic 
right ankle stiffness, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an initial increased rating for 
degenerative joint disease of the lumbar spine, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disabilities (TDIU).
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran's representative submitted additional evidence in 
May 2008 and September 2008.  The Veteran's representative 
waived initial RO consideration of the above evidence in the 
informal hearing presentation dated in March 2009.  The Board 
accepts the additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. § 20.800. 

Based on statements made by the Veteran in his substantive 
appeal dated in March 2006, it appears that the Veteran also 
claims an increased rating for his right foot disorder.  This 
issue is not on appeal before the Board.  Accordingly, the 
Board refers the issue of entitlement to an increased rating 
for the Veteran's service-connected right foot disorder.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent medical evidence of record reflects that 
overall the Veteran's right ankle disability has been 
manifested by no more than moderate limitation of motion.

2.  The competent medical evidence of record shows that the 
Veteran's left knee chondromalacia is characterized by 
limited range of motion with flexion to 120 degrees and 
extension to 10 degrees with no evidence of subluxation or 
lateral instability.

3.  The competent medical evidence of record shows that the 
Veteran's right knee chondromalacia is characterized by 
limited range of motion with flexion to 120 degrees and 
extension to 10 degrees with no evidence of subluxation or 
lateral instability.

4. The competent medical evidence of record for the Veteran's 
service-connected residuals of a left shoulder injury reveals 
flexion to 160 degrees with pain at 85 degrees, abduction to 
150 degrees with pain at 110 degrees, external rotation to 40 
degrees with pain at 40 degrees and internal rotation to 80 
degrees with pain at 80 degrees.  

5.  The competent medical evidence of record for the 
Veteran's service-connected degenerative joint disease of the 
lumbar spine shows forward flexion to 90 degrees with pain at 
60 degrees, extension to 15 degrees, right lateral flexion to 
20 degrees, left lateral flexion to 20 degrees, right lateral 
rotation to 25 degrees, and left lateral rotation to 20 
degrees.


CONCLUSIONS OF LAW

1.  The schedule criteria for an initial disability rating in 
excess of 10 percent for right ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2008).  

2.  The schedule criteria for a disability rating in excess 
of 10 percent for left knee chondromalacia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2008).  

3.  The schedule criteria for a disability rating in excess 
of 10 percent for right knee chondromalacia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).  

4.  The schedular criteria for a rating of 20 percent for 
service-connected residuals of a left shoulder injury have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2008).  

5.  The schedular criteria for an initial rating of 20 
percent for service-connected degenerative joint disease of 
the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An August 2004 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claims for service 
connection for chronic right ankle stiffness and degenerative 
joint disease of the lumbar spine.  This letter also informed 
him of his and VA's respective duties for obtaining evidence.  
The RO granted the Veteran's claims of entitlement to service 
connection for chronic right ankle stiffness and degenerative 
joint disease of the lumbar spine in August 2005; therefore, 
this claim is now substantiated.  As such, the Veteran's 
filing of an appeal as to this determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
See 38 C.F.R. § 3.159(b)(3).  Where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the service-connection claim has 
been substantiated; thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher ratings for chronic 
right ankle stiffness and degenerative joint disease of the 
lumbar spine and the Board finds no evidence of prejudicial 
error in proceeding with final appellate consideration of the 
Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

A March 2005 VCAA notice letter notified the Veteran that to 
establish entitlement to an increased evaluation for 
chondromalacia of the bilateral knee and residuals of a left 
shoulder injury, the evidence must show that the service-
connected conditions had become worse.  The VCAA letter also 
informed the Veteran of what the evidence must show for an 
extra-schedular evaluation.  

However, the Diagnostic Code under which the Veteran was 
rated for his disabilities contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.  Nonetheless, the 
Veteran was provided with the Diagnostic Codes underwhich the 
Veteran's disabilities were evaluated and he was provided 
information on why his claims were denied.  Furthermore, the 
Veteran has been represented in the appeal by a national 
veterans service organization and the Board believes it 
reasonable to assume that this major national service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
Veteran during the appeal process.  Based on the foregoing, 
the Board has determined that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of his bilateral knee disorder and 
left shoulder disorder and the effect of that worsening on 
employment and daily life.  Thus, the Board finds that it is 
not prejudicial to the Veteran for the Board to proceed to 
decide this appeal as the VCAA error did not affect the 
essential fairness of the adjudication.  

With regard to the duty to assist, the Board finds that all 
necessary development on the claims currently under 
consideration has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims.  
The claims file contains the Veteran's service treatment 
records and VA treatment records.  The Veteran was provided 
with VA examinations of the ankle, knees, left shoulder and 
spine in September 2004, April 2005, July 2005 and December 
2006.  These examination reports are associated with the 
record and have been considered in adjudicating these claims.  
In addition, the Veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
that has not been obtained.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the issues 
currently under consideration. 

Based on the foregoing, the Board has determined that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims. 

II.  Merits of the Claims for Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In addition, arthritis shown by X-ray studies is rated based 
on limitation of motion of the affected joint.  When 
limitation of motion would be noncompensable under a 
limitation of motion code, but there is at least some 
limitation of motion, a 10 percent rating may be assigned for 
each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Diagnostic Code 5010, used for rating 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under Diagnostic Code 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note 1.  




Right Ankle Stiffness

The Veteran is currently assigned a 10 percent disability 
rating for his service-connected right ankle stiffness under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  In order for the 
Veteran to receive the next higher evaluation of 20 percent 
under Diagnostic Code 5271, the evidence must show that his 
right ankle disability is manifested by marked limitation of 
motion.    

The words "moderate" or "marked" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Normal or full range of motion for the ankle is dorsiflexion 
(extension) from zero to 20 degrees and plantar flexion from 
zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent a VA examination in April 2005.  The 
Veteran reported that his ankle was week and painful with 
limited motion that is constant.  He did not report any 
incapacitation; however, he reported that his functional 
impairment was limited walking and standing.  Physical 
examination of the right ankle revealed a normal appearance 
with no deformity or ankylosis.  Range of motion of the right 
ankle was limited to 10 degrees for dorsiflexion and to 40 
degrees for plantar flexion.  The examiner noted that with 
repetitive use there was no additional limitation based on 
pain, fatigue, weakness, lack of endurance or incoordination.  

The Veteran underwent another VA examination in July 2005.  
The examiner noted that the general appearance of the right 
ankle joints were abnormal with findings of diffuse moderate 
swelling.  The ankle did not have any deformity.  The range 
of motion of the Veterans right ankle was zero to 20 degrees 
for dorsiflexion with pain at 10 degrees and zero to 40 
degrees with pain at 40 degrees for plantar flexion.  

A VA examination conducted in December 2006 revealed that the 
Veteran's ankle was normal to appearance.  There was no 
tenderness over the lateral or medial malleolus and there was 
no evidence of any laxity.  The range of the motion of the 
right ankle was limited to 15 degrees for dorsiflexion and to 
30 degrees for plantar flexion with pain at the end of each 
of these motions.  The examiner reported that with repetition 
there was no change in function and degrees.  There was no 
carus or valgus angulation noted.  

The Board finds that an assignment of a disability rating in 
excess of 10 percent is not warranted for chronic right ankle 
stiffness.  The VA examination revealed that the range of 
motion of the right ankle at the worst was limited to 50 
percent of the normal range of motion for dorsiflexion with 
pain.  The range of motion for plantar flexion at the worst 
was limited to 75 percent of the normal range of motion.  The 
VA examiners noted that there was no evidence of deformity or 
ankylosis of the right ankle.  There was no evidence of 
tenderness over the lateral or medial malleolous.  In 
addition, there was no evidence of laxity.  The Veteran 
reported that he wears an ankle brace on occasion; however, 
he did not use any other assistive device for his ankle such 
as crutches, cane or corrective shoe.  Accordingly, the 
competent evidence of record shows that the Veteran's right 
ankle disability more closely approximates a moderate 
limitation of motion of the right ankle. 

The Board has also considered whether the Veteran is entitled 
to a higher disability rating under other diagnostic codes of 
the ankle.  In this case, there is no x-ray evidence of 
arthritis in the right ankle.  Therefore, the criteria listed 
under Diagnostic Codes 5003 and 5010 cannot serve as a basis 
for an increased initial rating for right ankle stiffness.  
38 C.F.R. § 4.14. 

Furthermore, the medical evidence of record shows that the 
Veteran does not have ankylosis and there is no evidence of 
record demonstrating that the Veteran has malunion of the os 
calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270 (ankle ankylosis), 5272 (ankylosis of the 
subastragalar or tarsal joint), 5273 (malunion of the os 
calcis or astragalus) and 5274 (history of astragalectomy).  
Accordingly, a higher disability rating is not available 
under any of those diagnostic codes.

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the right ankle disability, and a staged 
rating would not provide any benefit to the Veteran.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected chronic right ankle stiffness is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's right ankle disorder with the 
established criteria found in the rating schedule for the 
ankle shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  The Board 
notes that the record indicates that the Veteran has been 
unemployed since 2006; however, the evidence does not reveal 
that his ankle disorder has caused marked interference with 
employment.  Furthermore, the medical record does not show 
that the Veteran's right ankle disorder has necessitated 
frequent periods of hospitalization during the appeal period 
or otherwise rendered impracticable the regular schedular 
standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Chondromalacia of the Bilateral Knee

The Veteran's bilateral knee disability is rated 10 percent 
disabling for each knee under Diagnostic Code 5260.  In this 
matter, the RO has found Diagnostic Code 5260, which 
addresses limitation of the knee, as most analogous to the 
Veteran's bilateral chondromalacia disorder.  In addressing 
the Veteran's claim for increase under this provision, the 
Board will review the criteria under Diagnostic Code 5260, in 
addition to the criteria noted under other Diagnostic Codes 
addressing knee disorders.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5256-5263.    

Under Diagnostic Code 5260, a 20 percent rating is warranted 
for flexion limited to 30 degree.  Under Diagnostic Code 
5261, a 20 percent rating is warranted for extension limited 
to 15 degrees.  Separate ratings under Diagnostic Codes 5260 
and 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004 (September 17, 2004).

A VA examination in September 2004 revealed that both knees 
appeared normal.  Range of motion was similar in both knees 
with flexion limited to 125 degrees and extension to zero 
degrees.  The examiner did not find any additional limitation 
based on pain, fatigue, weakness, lack of endurance or 
incoordination.  There was no evidence of ankylosis.  Drawer 
test and McMurray test were unremarkable.  There was evidence 
of crepitus in the right knee, but not in the left knee.  The 
examiner did not find any recurrent subluxation, locking pain 
or joint effusion.   

During a VA examination in April 2005, the Veteran reported 
that he had pain, stiffness, weakness and swelling that was 
constant.  He indicated that he did not have any 
incapacitation; however, the functional impairment of his 
bilateral knees included limited running and walking.  The 
examiner noted that the Veteran's knees appeared normal.  
Drawer and McMurray tests were unremarkable.  There was 
crepitus in both knees, but the examiner did not find any 
recurrent subluxation, locking pain or joint effusion. There 
was no ankylosis of the knees.  Range of motion was similar 
in both knees with flexion limited to 130 degrees and 
extension to zero degrees.  On repetitive use, the examiner 
did not note any additional limitation based on pain, 
fatigue, weakness, lack of endurance or incoordination.

The Veteran underwent another VA examination in December 
2006.  The Veteran reported bilateral knee pain and weakness.  
The pain was worse when he kneeled.  The Veteran stated that 
his knees were stiff and they would swell, get hot, pop, 
crack and give way.  The physical examination of the knees 
revealed that they were normal in appearance.  There was no 
erythema, edema, increased warmth or effusion.  The Veteran 
was able to flex his knee from 10 to 120 degrees.  He was 
unable to extend past 10 degrees.  With repetition, there was 
no change in the range of motion.  The knees were stable to 
varus and valgus force.  Anterior drawer test, posterior 
drawer test, Lachman test and McMurray test were negative.  
Motor strength was 5 out of 5 bilaterally.  

Pursuant to the foregoing evidence, the Veteran does not meet 
the rating criteria for a 20 percent disability rating for 
either knee.  As stated above, a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees 
or for extension of the leg to 15 degrees.  Even accounting 
for pain and repetitive motion, the Veteran's flexion of both 
knees limits his range of motion to 120 degrees and his 
extension of both knees is limited to 10 degrees.  
Accordingly, entitlement to an increased rating under 
Diagnostic Codes 5260 or 5261 is not warranted.  

The Board has considered the applicability of other 
diagnostic codes.  The Veteran does not have ankylosis of the 
knee, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
locking pain and effusion into the joint, removal of the 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  Accordingly, diagnostic codes 5256 to 5259 
and 5263 for knee and leg conditions are not applicable in 
this case.  See 38 C.F.R. § 4.150, Diagnostic Code 5256-5259 
and 5263.

In addition, there is no x-ray evidence of arthritis of the 
bilateral knees.  Therefore, the criteria listed under 
Diagnostic Codes 5003 and 5010 cannot serve as a basis for an 
increased rating for a bilateral knee disability.  See 38 
C.F.R. § 4.14. 

The Board notes that a staged rating is not applicable in 
this case.  As discussed above, the competent medical 
evidence of record does not show that the Veteran's symptoms 
fluctuated materially during the course of this appeal.  As 
such, a staged rating is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In regards to the issue of whether the Veteran's bilateral 
knee disability should be referred for extraschedular 
consideration, the Board finds that the evidence does not 
show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
bilateral chondromalacia of the knee is inadequate.  The 
Veteran has been unemployed since 2006.  He reported in the 
December 2006 VA examination that he had always been able to 
work through the knee pain and he did not feel that he was 
functionally limited.  However, he noted that some days he 
could not go to work due to the pain.  Although there is some 
evidence that indicates the Veteran's bilateral knee 
disability has interfered with past employment, overall, the 
medical evidence shows the Veteran's service-connected 
bilateral knee disability has not independently caused marked 
interference with employment.  In addition, the evidence does 
not show that the Veteran's bilateral knee disorder has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards for 
rating such orthopedic disability.  The schedular criteria 
for rating the knees contemplate the Veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Residuals of a Left Shoulder Injury

The Veteran's service-connected residuals of a left shoulder 
disability is rated 10 percent disabling under the provisions 
of Diagnostic Code 5203.  38 C.F.R. § 4.71a.  Diagnostic Code 
5203 provides a 10 percent rating for malunion of the 
clavicle or scapula for either the major or minor extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  Nonunion of the 
clavicle or scapula without loose movement also warrants a 
10 percent rating for either the major or minor extremity.  
Id.  Nonunion of the clavicle or scapula with loose movement 
warrants a 20 percent rating for either the major or minor 
extremity.  Id.  Dislocation of the clavicle or scapula also 
warrants a 20 percent rating for either the major or minor 
extremity.  Id.  Impairment of the clavicle or scapula may 
also be evaluated based upon impairment of function of the 
contiguous joint.  Id.  

During an April 2004 VA examination, the Veteran reported 
that he has had occasional numbness, coldness and spasms in 
the arms that occur three times a week lasting an hour or 
more that limit the use of the arm.  The Veteran is left hand 
dominant.  The examiner noted that the Veteran's shoulder 
appeared normal with no ankylosis.  Range of motion of the 
left shoulder was limited with flexion to 170 degrees, 
abduction to 180 degrees and external and internal rotation 
to 90 degrees.  With repetitive use there was no additional 
limitation based on pain, fatigue, weakness, lack of 
endurance or incoordination.                                                                                                                                                                                                                                                            

A VA examination in December 2006 reveals a normal 
configuration of the left shoulder with no deformity 
deviation or muscle atrophy.  The examiner noted tenderness 
over the acromioclavicular joint.  The shoulder was negative 
for any laxity.  Rage of motion of the left shoulder was from 
zero to 160 degrees with pain at 85 degrees for flexion.  
Shoulder abduction was zero to 150 degrees with pain at 110 
degrees.  External rotation of the shoulder was zero to 40 
degrees with pain at 40 degrees.  Internal rotation of the 
left shoulder was zero to 80 degrees with pain at 80 degrees.  
The examiner did not find any change in the range of motion 
with repetition.  Left shoulder strength was 5 out of 5 with 
resistive muscle testing.  An X-ray of the Veteran's left arm 
revealed mild deformity of the distal left clavicle from an 
old healed fracture.  

The competent medical evidence of record shows that the 
Veteran's left shoulder disability is not characterized by 
dislocation of or nonunion with loose movement of the 
clavicle or scapula.  Accordingly, the Board concludes that 
the Veteran is not entitled to a rating in excess of 10 
percent under Diagnostic Code 5203.   

The Board also considered whether the Veteran is entitled to 
a higher disability evaluation under other diagnostic codes 
for the shoulder.  Diagnostic Code 5201 provides the rating 
criteria for limitation of motion of the arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Under that code, a higher 
rating of 20 percent is warranted when the medical evidence 
demonstrates limitation of motion of the dominant arm at 
shoulder level.  

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71a, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  

Based on the evidence above, the Veteran's left shoulder was 
able to flex from zero to 165 degrees at the worst.  However, 
when considering additional limitation of motion based on 
pain, the December 2006 VA examination revealed that the 
Veteran felt pain on flexion starting at 85 degrees.  In 
considering the requirements in DeLuca, the Board finds that 
the Veteran's left shoulder more closely approximates 
limitation of motion of the dominant arm at shoulder level.  
Accordingly, the Veteran's left shoulder disability warrants 
an increase to 20 percent under Diagnostic Code 5201.

The Board observes that no other diagnostic code relevant to 
the shoulders is applicable in this case.  Diagnostic Codes 
5200 (ankylosis of scapulohumeral articulations) and 5202 
(other impairment of the humerus) are the only remaining 
provisions dealing with the shoulders, and the evidence shows 
that the Veteran does not suffer from any of the disabilities 
they represent.  See 38 C.F.R. § 4.71a.  The Board further 
notes that a separate evaluation for arthritis under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 is not 
warranted as there is no x-ray evidence of arthritis.   

The Board has considered the most severe manifestations of 
the left shoulder disability, and a staged rating would not 
provide any benefit to the Veteran.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Accordingly, the Board finds that a 
staged rating is not applicable in this case.  

Regarding the issue of whether the Veteran's left shoulder 
disability should be referred for extraschedular 
consideration, the Board finds that the evidence does not 
show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
residuals of a left shoulder injury is inadequate.  The 
medical evidence shows the Veteran's left shoulder disability 
has not independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disability.  In 
addition, the schedular rating criteria for rating the 
shoulders contemplate the Veteran's reported symptomatology.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

Degenerative Joint Disease of the Lumbar Spine

The Veteran is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242 for 
degenerative joint disease of the lumbar spine.  Under 
Diagnostic Code 5242 (degenerative arthritis of the spine), 
with out without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 40 percent disability 
rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the entire thoracolumbar spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

During a VA examination in September 2004, the Veteran 
complained of middle and low back pain since 1982 that was 
constant.  The pain radiates upwards and downwards.  The pain 
was described as aching, squeezing, cramping, burning and 
sharp and the Veteran rated the pain 10 out of 10.  The 
Veteran stated that the pain would occur spontaneously with 
physical activity, lying or sitting.  The Veteran reported 
limited standing, bending, lifting, driving and working.  The 
examiner did not find any radiation of pain on movement, 
muscle spasm, tenderness or abnormal straight leg testing.  
Range of motion showed flexion to 90 degrees with pain at 60 
degrees, extension to 20 degrees, right and left lateral 
flexion to 30 degrees, and bilateral rotation to 30 degrees.  
The examiner did not find any additional limitation based on 
fatigue, weakness, lack of endurance or incoordination.  
There was no evidence of ankylosis or intervertebral disc 
syndrome.

The Veteran underwent another VA examination in July 2005.  
The examiner noted that an evaluation of the thoracolumbar 
spine revealed no complaints of radiating pain on movement 
and no evidence of muscle spasm.  There was tenderness over 
the lumbar spine.  There was negative straight leg raising on 
the right and left.  The examiner also reported no ankylosis 
of the spine.  The Veteran was able to forward flex to 65 
degrees, extend to 15 degrees, left and right lateral flexion 
to 20 degrees and right rotation to 25 degrees and left 
rotation to 20 degrees with pain at the end of the range of 
motion.  The examiner noted that the joint function of the 
spine was additionally limited after repetitive use by pain, 
fatigue, weakness, lack of endurance with pain as the major 
functional impact.  The examiner asserted that he was unable 
to make a determination without resorting to speculation on 
whether pain, fatigue, weakness, lack of endurance and 
incoordination additionally limits the joint function in 
degrees.   There was no evidence of intervertebral disc 
syndrome or permanent nerve root involvement.  X-ray of the 
lumbar spine revealed degenerative arthritis, joint narrowing 
and mild scoliosis. 

With consideration of the factors in DeLuca, the Veterans 
flexion reflects limitation of motion more consistent with a 
20 percent disability rating.  The range of motion of the 
Veteran's thoracolumbar spine was limited to no more than 60 
degrees with pain in September 2004.  In addition, the July 
2005 VA examination noted that the Veteran had mild 
scoliosis.  

However, the record shows that the Veteran's forward flexion 
is not 30 degrees or less.  Moreover, the medical evidence 
reveals that the Veteran does not have favorable ankylosis of 
the entire thoracolumbar spine.  Thus, the Veteran is not 
entitled to an evaluation higher than 20 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The Board has also considered whether there was additional 
functional loss after repetitive use or flare-ups.  The 
Veteran stated in both the September 2004 and July 2005 
examinations that his back condition does not cause 
incapacitation.  The July 2005 examiner found additional 
functional loss of the spine on repetitive use by pain, 
fatigue, weakness, lack of endurance with pain has the major 
functional impact. However, the examiner was unable to 
determine the limit of the joint function in degrees due to 
repetitive use.  In this case, the Board finds that the 
objective medical evidence does not show that repetitive use 
resulted in additional functional limitation to the extent 
that under the limitation of motion codes the Veteran's 
disability would be more than 20 percent disabling.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the degenerative joint disease of the 
lumbar spine, and a staged rating would not provide any 
benefit to the Veteran.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Regarding the issue of whether the Veteran's lumbar spine 
disability should be referred for extraschedular 
consideration, the Board has determined that the evidence 
does not reveal such an exceptional disability picture that 
the available schedular evaluation for service-connected 
degenerative joint disease of the lumbar spine is inadequate.  
Although, the record indicates that the Veteran has been 
unemployed since 2006, the evidence does not reveal that the 
Veteran's disability has caused marked interference with 
employment that is not already considered in the rating 
schedule.  The Veteran's lumbar spine disability has not been 
shown to have independently necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such orthopedic 
disability.  In addition, the schedular rating criteria for 
rating the spine contemplate the Veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to an initial disability rating in excess of 
10 percent for chronic right ankle stiffness is denied.

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee is denied.

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the right knee is denied.

4.  Entitlement to an increased rating of 20 percent for 
service-connected residuals of a left shoulder injury is 
granted for the entire appeal period.

5.  Entitlement to an initial rating of 20 percent for 
service-connected degenerative joint disease of the lumbar 
spine is granted for the entire appeal period.


REMAND

After a careful review of the record, the Board finds that 
the evidence is insufficient to determine whether the Veteran 
is entitled to TDIU.  

The Board observes that the Veteran underwent VA examinations 
for his service-connected disabilities of the right ankle, 
right foot, bilateral knees, left shoulder and degenerative 
joint disease of the lumbar spine, which discussed the impact 
of those disabilities on his employability.  However, the 
medical records do not discuss how all of the Veteran's 
service-connected disabilities affect the Veteran's ability 
to secure and follow a substantially gainful occupation.  
Thus, the Veteran should be provided with a VA examination to 
determine if he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	A VA examination should be conducted to 
determine whether the Veteran's service-
connected disabilities, alone, render 
him unable to engage in substantially 
gainful employment.  The opinion should 
include a description of the overall 
effect of his service-connected 
disabilities on potential employment.  
The opinion should state whether the 
Veteran's service-connected 
disabilities, alone, render him 
unemployable, with an explanation.  

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim 
of entitlement to TDIU, based on a 
review of the entire evidentiary record.  
If the benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned 
to the Board for further consideration, 
if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


